Summary of 90.004 Approved Reports
(1st Supp. V. 6)
Record               Name                  Date         Impairment – Rec. Cite                Objections

3058-59              James Rolls           4/10/2006                                          withdrawn

3034-5               Moreno Gallegos       4/18/2006                                            withdrawn
                                                                                          FILED IN
3003-5               Sigfedo Zarate        5/08/2006    (Class 3/5th Ed.- 3114)    1st COURT OF overruled
                                                                                                   APPEALS
                                                                                       HOUSTON, TEXAS
2994-96              Maurice Thomas        5/08/2006    (Class 3/5th Ed – 3099)                 overruled
                                                                                   11/9/2015 8:23:35  AM
                                                                                   CHRISTOPHER A. PRINE
2973-4               Sammy Terry           5/08/2006    (Class 3/5th Ed – 2778)            Clerkoverruled

3046-47              John Moore            5/08/2006                                          overruled

2976-81              Johnny Blair          5/22/2006    (Class 3/5th Ed -2779)                withdrawn

2982-86              Ignacio Valdez        5/22/2006    (Class 2/5th Ed-2779)                 withdrawn

2988-2993            Justo Garza           5/22/2006    (Class 2/5th Ed-2779)                 withdrawn

2997-3002            Ron DeLeon            5/22/2006    (Class 3/5th Ed -2779)                withdrawn

3006-8               Roger Weaver          5/22/2006    (Class 2/5th Ed-2779)                 withdrawn

3031-32              J. Youngblood         5/22/2006    (Class 4/5th Ed. - 3110)              withdrawn

3042-43              Richard Mullins       9/25/2006                                          overruled

3028-29              Kenneth Golden        10/24/2006   (Class 4/5th Ed. – 3084)              withdrawn

3037-43              Joe Capps             3/27/2006                                          overruled

33025-26             William Lamb          4/16/2007                                          overruled

3050-51              Donny Hall            4/16/2007    (Class 3/5th Ed – 3095)               overruled

2470-71              Pilar Olivas          7/12/2007    Constitutional Challenge              90.010 approved

3048 -49             Alfonso Marrufo       6/11/2007                                          none

3053-54              James Glidwell        8/30/2007    (Class 4/4 & 5th Ed. – 3080)          overruled

3044-45              Doney Johnson         3/17/2008                                          overruled
                   2008 - AMA Guides for the Evaluation of Permanent Impairment (6th Ed) Published
3055-56              James Maldonado       9/18/2009    (AMA 5th – 2780)                      overruled

3023-24              Rodney Leday          9/09/2010    (AMA 5th – 2780)                      none

3018-19              Jose Castillo         6/27/2011    (AMA 5th – 2780)                      none

3014-15              Ulbester Rodriguez    4/09/2012                                          granted in part

3060-61              Donnie Wolford        3/5/12       (Death – cancer -2780)                none

3016-17              Celso Mota            9/03/2013    (Class 3 – AMA unknown -2780)         none

3020-22              William Sipes         3/26/2013    (Class 3 – AMA unknown -2780)         none

3012-13              Rodrigo Aguilar       4/03/2014    (Class 4 – AMA unknown -3066)         none